     6:19-cv-00489-BHH         Date Filed 06/01/20     Entry Number 52     Page 1 of 34




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Winston Tyler Hencely,                            )
                                                   )
                                        Plaintiff, )   Civil Action No. 6:19-cv-00489-BHH
                       vs.                         )
                                                   )
 Fluor Corporation, Inc.; Fluor Enterprises, )              OPINION AND ORDER
 Inc.; Fluor Intercontinental, Inc.; Fluor         )
 Government Group International, Inc.,             )
                                                   )
                                  Defendants.
                                                   )
   _________________________________

       This matter is before the Court on Defendants Fluor Corporation, Inc., Fluor

Enterprises, Inc., Fluor Intercontinental, Inc., and Fluor Government Group International,

Inc.’s (collectively “Defendants” or “Fluor”) Federal Rule of Civil Procedure 12(b)(1)

motion to dismiss for lack of subject matter jurisdiction under the political question

doctrine. (ECF No. 10.) For the reasons set forth in this Order, the motion is denied.

                                       BACKGROUND

       This suit arises from a suicide bombing on November 12, 2016 at Bagram Air Field

(“BAF” or “the Base”), a United States Military installation in Bagram, Afghanistan. Plaintiff

Tyler Hencely (“Plaintiff), a Specialist (E-4) in the United States Army, asserts claims for

grievous injuries he suffered when Ahmed Nayeb (“Nayeb”), an Afghan national working

in Fluor’s Non-Tactical Vehicle Yard at BAF, detonated a suicide vest bomb in a crowd

gathered for a Veterans Day event. Plaintiff asserts claims for negligent supervision

(Count 1), negligent entrustment (Count 2), negligent retention (Count 3), vicarious

liability (Count 4), negligent control (Count 5), and breach of contract (Count 6). (ECF No.

1 at 66–77.) In essence, Plaintiff alleges that Defendants’ negligence and breach of


                                                1
     6:19-cv-00489-BHH       Date Filed 06/01/20    Entry Number 52      Page 2 of 34




contractual duties allowed Nayeb to commit his suicide attack at BAF and proximately

caused Plaintiff’s injuries. Defendants contend that the United States Military, not Fluor,

was responsible for force protection at BAF and that adjudication of Plaintiff’s suit would

inevitably require the Court to scrutinize military judgment, decision making, and

intelligence gathering, thus implicating nonjusticiable political questions and requiring

dismissal. (See ECF No. 10.)

       Defendants filed their Rule 12(b)(1) motion to dismiss on March 18, 2019. (ECF

No. 10.) Plaintiff responded on April 1, 2019 (ECF No. 20), and Defendants replied on

April 8, 2019 (ECF No. 30). On May 23, 2019, Plaintiff filed a short supplemental brief in

opposition to Defendants’ motion, providing the Court with an U.S. Army show cause

notice decision letter that Fluor had not previously disclosed and about which Plaintiff’s

counsel learned subsequent to filing Plaintiff’s initial response brief. (See ECF Nos. 40 &

40-1.) The matter is ripe for consideration.

                                STANDARD OF REVIEW

       “When a Rule 12(b)(1) motion challenge is raised to the factual basis for subject

matter jurisdiction, the burden of proving subject matter jurisdiction is on the plaintiff.”

Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th

Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). In deciding such

a motion, “‘the district court may regard the pleadings as mere evidence on the issue and

may consider evidence outside the pleadings without converting the proceeding to one

for summary judgment.’” In re KBR, Inc., Burn Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014)

(“Burn Pit”) (quoting Velasco v. Gov’t of Indon., 370 F.3d 392, 398 (4th Cir. 2004)). When

determining whether subject matter jurisdiction is present, the Court applies the standard




                                               2
     6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52      Page 3 of 34




applicable to motions for summary judgment where the nonmoving party must set forth

specific facts beyond the pleadings to show that a genuine issue of material fact exists.

Richmond, 945 F.2d at 768 (citing Trentacosta v. Frontier Pacific Aircraft Indus., 813 F.2d

1553, 1559 (9th Cir. 1987)). “The moving party should prevail only if the material

jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter

of law.” Id.

                                       DISCUSSION

       Defendants move to dismiss Plaintiff’s complaint on grounds that the Court lacks

subject matter jurisdiction over Plaintiff’s claims because those claims are nonjusticiable

under the political question doctrine. As set forth below, the undersigned finds that the

substance of Plaintiff’s claims, as embodied in the specific acts and omissions that form

the basis of those claims, lie within the proper subject matter jurisdiction of the Court.

Plaintiff has carried his burden of proving subject matter jurisdiction by showing that his

claims are justiciable. Thus, the motion to dismiss will be denied.

       A. The Political Question Doctrine

       “The political question doctrine had its genesis in the Supreme Court’s decision of

Marbury v. Madison, where Chief Justice Marshall explained that ‘[q]uestions, in their

nature political, of which are, by the constitution and laws, submitted to the executive, can

never be made in this court.’” Taylor v. Kellogg Brown & Root Servs., Inc., 658 F.3d 402,

408 (4th Cir. 2011) (quoting Marbury v. Madison, 5 U.S. 137 (1803)). “Pursuant to the

political question doctrine, the judiciary is deprived of jurisdiction to assess decisions

exclusively committed to a separate branch of government. For example, most military

decisions lie solely within the purview of the executive branch.” Id. at 407 n.9 (citing Baker




                                              3
     6:19-cv-00489-BHH        Date Filed 06/01/20      Entry Number 52       Page 4 of 34




v. Carr, 369 U.S. 186 (1962)). However, the fact that a government contractor “was acting

under orders of the military does not, in and of itself, insulate the claim from judicial

review.” Id. at 411. “Therefore, although cases involving military decision making often

fall in the political question box, we cannot categorize such a case as nonjusticiable

without delving into the circumstances at issue.” Burn Pit, 744 F.3d at 334.

       The U.S. Supreme Court, in Baker v. Carr, set forth a test establishing six factors

a court should consider when deciding whether a case presents a political question,

including whether the case evinces:

       (1) “a textually demonstrable constitutional commitment of the issue to a
       coordinate political department,” (2) “a lack of judicially discoverable and
       manageable standards for resolving” the issue, (3) “the impossibility of
       deciding [the issue] without an initial policy determination of a kind clearly
       for nonjudicial discretion,” (4) “the impossibility of a court’s undertaking
       independent resolution [of the issue] without expressing lack of the respect
       due coordinate branches of government,” (5) an “unusual need for
       unquestioning adherence to a political decision already made,” or (6) “the
       potentiality of embarrassment from multifarious pronouncements by various
       departments on one question.”

Id. (quoting Baker v. Carr, 369 U.S. 186, 217 (1962)) (modifications in original). In cases

involving the civil liability of military contractors for alleged negligence, the Fourth Circuit

Court of Appeals has distilled the Baker factors into two questions for determining whether

a court has subject matter jurisdiction:

       [F]irst . . . “whether the government contractor was under the ‘plenary’ or
       ‘direct’ control of the military” (direct control). Second, . . . whether “national
       defense interests were ‘closely intertwined’ with military decisions
       governing the contractor’s conduct, such that a decision on the merits of the
       claim ‘would require the judiciary to question actual, sensitive judgments
       made by the military.’” An affirmative response to either of the two
       [questions], namely, the fact of direct control or the need to question
       sensitive military judgments, generally triggers application of the political
       question doctrine.

Al Shimari v. CACI Premier Tech., Inc., 840 F.3d 147, 155 (4th Cir. 2016) (quoting Taylor,



                                               4
     6:19-cv-00489-BHH       Date Filed 06/01/20     Entry Number 52       Page 5 of 34




658 F.3d at 411) (internal citations omitted). This test has been applied by the Fourth

Circuit numerous times beginning with Taylor v. Kellogg Brown & Root Servs., Inc., and

the two questions posed above have come to be known as the “Taylor factors.”

       In Taylor, the Fourth Circuit determined that the political question doctrine barred

a U.S. Marine’s negligence suit against military contractor, KBR. The Marine—Peter

Taylor—was electrocuted and suffered severe injuries when a KBR employee turned on

the power to an electric generator at Camp Fallujah, Iraq, after having been specifically

instructed by Marine Corps personnel not to do so. 658 F.3d at 404. The generator

powered Camp Fallujah’s tank ramp and had malfunctioned. There had been several

such power outages, and a group of Marines, including Taylor, decided to install a wiring

box at the tank ramp and hook up their own generator. As such, the main generator had

been turned off. Taylor was working on the wiring box when the generator was turned on,

resulting in his injuries. Importantly, jurisdictional discovery in the case established that

the use of secondary or backup generator sources to power individual Camp facilities,

such as the truck ramp, in the event of primary power failure had to be authorized by the

“Mayor’s Cell,” commanded by Marine Major Omar Randall, and the truck ramp had not

been authorized for backup power. Id. at 406.

       The Taylor court disagreed with the underlying district court opinion and found that

the direct control factor did not implicate the political question doctrine under the facts of

the case because the explicit terms of the contract made KBR responsible for the physical

safety of workers and servicemembers that might come into contact with the hazards

presented by its electrical work. Specifically, the court quoted a section of the contract

entitled “Statement of Work,” which provided: “[KBR] shall be responsible for safety of




                                              5
     6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52      Page 6 of 34




employees and base camp residents during all [KBR] operations conducted in

accordance with this Statement of Work and [applicable Army safety regulations].” 658

F.3d at 406. Accordingly, the court found that where KBR was “solely responsible for the

safety of all ‘camp residents during all contractor operations,’” KBR could not be deemed

to be under the plenary control of the military. Id. at 411 (quoting the underlying contract).

In so finding, the Taylor court distinguished the factual scenario from the situation at issue

in Carmichael v. Kellogg, Brown & Root Servs., Inc., where the Eleventh Circuit held that

military authorities exercised plenary control over KBR’s involvement in convoy

operations. 572 F.3d 1271, 1276-77 (11th Cir. 2009) (holding the direct control factor

counseled toward nonjusticiability in a suit for damages arising from a convoy crash

because “it is the military, not civilian contractors, that decides when convoys are to be

arranged, the routes to be traveled, the amount of fuel or other supplies to transported,

the speed at which the vehicles are to travel, the number of vehicles to be included in the

convoy, the spacing to be maintained between vehicles, and the security measures to be

employed, and other details of the mission”).

       Nonetheless, the Taylor court held that the district court correctly concluded that

Taylor’s negligence claims were nonjusticiable under the political question doctrine by

application of the “sensitive military judgments” factor. Specifically, the Fourth Circuit held

that an analysis of KBR’s contributory negligence defense would require the judiciary to

question “actual, sensitive judgments made by the military,” including whether Taylor and

other Marines made a reasonable decision in seeking to install the wiring box to add

another electric generator at the tank ramp, and “especially” the issue of the Mayor’s Cell

decision not to provide a backup generator for the tank ramp in the first place. Id. at 411-




                                              6
     6:19-cv-00489-BHH       Date Filed 06/01/20     Entry Number 52       Page 7 of 34




12. Thus, the Taylor court found the case nonjusticiable based on the second factor alone.

See Burn Pit, 744 F.3d at 335 (noting the Taylor court’s sole reliance on the sensitive

military judgments factor in making a nonjusticiability finding).

       In In re KBR, Inc., Burn Pit Litigation, the Fourth Circuit vacated the district court’s

decision to dismiss military servicemembers’ tort claims (including negligence) based

upon their putative nonjusticiability under the political question doctrine. 744 F.3d 326,

341. The Burn Pit court held that neither the first nor the second Taylor factor indicated

that the servicemembers’ claims were nonjusticiable when considered in light of the

factual context before the court. Id. The Judicial Panel on Multidistrict Litigation had

consolidated fifty-eight separate complaints—the majority prosecuted by U.S. military

personnel—alleging various tort and contract claims stemming from injuries suffered by

servicemembers as a result of KBR’s waste disposal and water treatment practices. Id.

at 332. KBR moved to dismiss the servicemembers claims pursuant to, inter alia, the

political question doctrine; the district court granted KBR’s motion holding that both Taylor

factors counseled toward nonjusticiability of the servicemembers’ claims. Id. at 333. The

Fourth Circuit noted that although some evidence demonstrated that the military

exercised control over KBR’s burn pit activities—e.g., a letter from General David

Petraeus stating the need for burn pits during contingency operations, and declarations

from various military officials and civilians indicating that the military decided what method

of waste disposal to use on bases in Iraq and Afghanistan—other evidence presented by

the servicemembers contradicted this picture—e.g., a U.S. Army manual indicating that

the military does not tell logistics contractors how to perform the mission but only what

the end result must be, and declarations from KBR managers stating that KBR was




                                              7
     6:19-cv-00489-BHH       Date Filed 06/01/20    Entry Number 52       Page 8 of 34




exclusively responsible for operating the burn pits in performance of the relevant contract.

Id. at 336-37. The Fourth Circuit also determined that the military exercised some degree

of oversight regarding KBR’s water treatment functions, though the relevant task orders

delegated potable and non-potable water production, distribution, and disposal to KBR.

Id. at 337-38. The Burn Pit court, considering the evidence available at that stage of the

litigation, concluded that the military’s control over KBR’s burn pit and water treatment

tasks did “not appear” to arise to the level of control over convoy operations present in

Carmichael (see id. at 338), and likened the then-existent factual landscape in the Burn

Pit case to Harris v. Kellogg Brown & Root Services, Inc., in which the Third Circuit stated,

“where the military does not exercise control but merely provides the contractor with

general guidelines that can be satisfied at the contractor’s discretion, contractor actions

taken within that discretion do not necessarily implicate unreviewable military decisions.”

724 F.3d 458, 467 (emphasis added). Ultimately, the Burn Pit court stated that it could

not “determine whether the military control factor renders [the] case nonjusticiable at this

time” because “we simply need more evidence to determine whether KBR or the military

chose how to carry out [burn pit and water treatment operations].” 744 F.3d at 339

(emphasis added).

       Respecting the second Taylor factor, the Burn Pit court concluded that KBR’s

“proximate causation” defense would not necessarily require the district court to evaluate

the propriety of military judgments. Id. at 340. KBR’s defense boiled down to its assertion

that the servicemembers’ “alleged injuries were caused by military decisions and conduct,

not by KBR.” Id. The Fourth Circuit distinguished this defense from the contributory

negligence defense at issue in Taylor, the resolution of which would have “invariably




                                             8
     6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52      Page 9 of 34




require[d] the Court to decide whether . . . the [military] made a reasonable decision.” See

Taylor, 658 F.3d at 411 (emphasis added). In contrast, KBR’s proximate causation

defense would simply require the district court “to decide if the military made decisions

regarding (1) whether to use, how to use, and where to locate burn pits and (2) how to

conduct water treatment,” without extending to the reasonableness of those decisions.

744 F.3d at 340. Again, the Fourth Circuit likened the Burn Pit case to the decision in

Harris, where the Third Circuit held that a contractor’s proximate causation defense—

asserted against a claim that the contractor negligently performed maintenance duties

thereby causing a soldier’s death—would require evaluation of strategic military decisions

only if the governing law used a proportional-liability system that assigned liability based

on fault. Id. Accordingly, KBR’s proximate causation defense in Burn Pit would not require

a court to evaluate military decision making unless (1) the military caused the plaintiffs’

injuries, at least in part, and (2) the plaintiffs invoked a proportional-liability system that

allocated liability based on fault. Id. at 340-41. The Burn Pit court deemed this potentiality

too remote to find that the second Taylor factor weighed toward nonjusticiability and

remanded the case for further proceedings.

       In Al Shimari v. CACI Premier Tech., Inc., four Iraqi nationals alleged that they

were abused while detained in the custody of the U.S. Army at Abu Ghraib prison, and

alleged various tort claims against the military contractor, CACI, that participated in

interrogation operations, including assault and battery, sexual assault and battery, and

intentional infliction of emotional distress. 840 F.3d 147, 151 (4th Cir. 2016). The case

came before the Fourth Circuit for the fourth time after limited jurisdictional discovery and

a finding by the district court that the plaintiffs’ claims were nonjusticiable under the




                                              9
    6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52      Page 10 of 34




political question doctrine. The Fourth Circuit vacated the district court’s judgment and

remanded for reexamination of subject matter jurisdiction in light of two holdings: (1)

“conduct by CACI employees that was unlawful when committed is justiciable,

irrespective whether that conduct occurred under the actual control of the military,” and

(2) “acts committed by CACI employees are shielded from judicial review under the

political question doctrine if they were not unlawful when committed and occurred under

the actual control of the military or involved sensitive military judgments.” Id.

       With regard to the first Taylor factor, the Al Shimari court found that the evidence

regarding the military’s control over CACI interrogators demonstrated both the presence

of formal control—e.g., the military functioned as the official command structure at Abu

Ghraib and instituted formal procedures to govern the interrogation process, including the

submission of interrogation plans to the military chain of command for advance

approval—and a lack of actual control over contractor interrogators—e.g., the military

leaders at Abu Ghraib failed to properly supervise subordinates or provide direct oversight

of the mission, and failed to demonstrate an adequate command presence, which

resulted in a “command vacuum.” Id. at 156-57. The court stated:

       The first Taylor factor is not satisfied by merely examining the directives
       issued by the military for conducting interrogation sessions, or by reviewing
       any particular interrogation plans that the military command approved in
       advance. Instead, the concept of direct control encompasses not only the
       requirements that were set in place in advance of the interrogations, but
       also what actually occurred in practice during those interrogations and
       related activities.

Id. at 157 (emphasis added). In vacating the lower court’s finding of nonjusticiability, the

Fourth Circuit noted that the district court “began and ended its analysis by drawing

conclusions based on the evidence of formal control” without ever truly “addressing the




                                             10
    6:19-cv-00489-BHH         Date Filed 06/01/20      Entry Number 52       Page 11 of 34




issue of actual control.” Id. (emphasis added).

       Regarding the second Taylor factor, the Fourth Circuit concluded that the district

court’s analysis was incomplete when it “explained that it was unequipped to evaluate

whether the use of certain ‘extreme interrogation measures in the theatre of war’ was

appropriate or justified.” Id. at 158. The Al Shimari court found that the district court erred

by “failing to draw a distinction between unlawful conduct and discretionary acts that were

not unlawful when committed.” Id. Accordingly, “to the extent that the plaintiffs’ claims

rest[ed] on allegations of unlawful conduct in violation of settled international law or

criminal law . . . those claims [fell] outside the protection of the political question doctrine.”

Id. On remand, the Fourth Circuit directed the district court to segregate such justiciable

claims before proceeding to determine whether CACI’s other, not-unlawful conduct

implicated qualitative assessment of sensitive military judgments under Taylor’s second

prong. Id.

       The Al Shimari court stated, “[W]e hold that any conduct of the CACI employees

that occurred under the actual control of the military or involved sensitive military

judgments, and was not unlawful when committed, constituted a protected exercise of

discretion under the political question doctrine.” Id. at 159 (emphasis added). Moreover,

the court cautioned that the distinction between justiciable claims that clearly alleged

unlawful conduct (e.g., sexual assault) and “grey area” conduct that was committed under

the actual control of the military or involved sensitive military judgments and was therefore

nonjusticiable (e.g., “enhanced interrogation tactics” the lawfulness of which was not

settled at the time they occurred), would involve a “‘discriminating analysis,’” and would

“require the district court to examine the evidence regarding the specific conduct to which




                                               11
    6:19-cv-00489-BHH         Date Filed 06/01/20     Entry Number 52       Page 12 of 34




the plaintiffs were subjected and the source of any direction under which the acts took

place.” Id. at 160 (quoting Baker, 369 U.S. at 211) (emphasis added). Finally, the court

instructed that, “If disputed facts are ‘inextricably intertwined’ with the facts underlying the

merits of the plaintiffs’ claims, the district court should resolve these disputed jurisdictional

facts along with the intertwined merits issues.” Id. at 160-61 (citing Kerns, 585 F.3d at

193).

        In Norat v. Fluor Intercontinental, Inc., No. 6:14-CV-04902-BHH, 2018 WL

1382666 (D.S.C. Mar. 19, 2018), this Court distilled the following lessons from the Fourth

Circuit’s above-described holdings regarding the justiciability of military contractors’ civil

liability for conduct performed in connection with in-theatre military operations:

        (1) the type of “direct control” that implicates nonjusticiability results from
        the military’s actual control over the specific acts or omissions that form the
        basis of the plaintiff’s claim, and it is not invoked by mere formal control or
        general oversight by military authorities respecting the contractor’s activities
        (see Taylor, 658 F.3d at 411; Burn Pit, 744 F.3d at 337-39; Al Shamiri, 840
        F.3d at 156-57); (2) the type of questioning, by courts, of “sensitive military
        judgments” that the political question doctrine abjures is that analysis which
        purports to assess the reasonableness or prudence of specific military
        decisions, and nonjusticiability is not implicated by the mere fact of military
        personnel’s general involvement with integrated contractor operations (see
        Taylor, 658 F.3d at 411-12; Burn Pit, 744 F.3d at 340-41; Al Shamiri, 840
        F.3d at 158-60; see also Baker, 369 U.S. at 217 (delineating, in factors three
        and four, policy determinations of a kind clearly for nonjudicial discretion
        and the necessity for the judiciary’s respect of coordinate branches’
        decisions as reasons for invocation of the political question doctrine)).

Norat, 2018 WL 1382666, at *6.

        In In re: KBR, Inc., 893 F.3d 241 (4th Cir. 2018) (“Burn Pit 2”), cert. denied sub

nom. Metzgar v. KBR, Inc., 139 S. Ct. 916, 202 L. Ed. 2d 645 (2019), 1 servicemembers’

consolidated tort claims premised on injuries allegedly caused by KBR’s waste


1Burn Pit 2 was decided on June 20, 2018, approximately two months after the undersigned made the
above-referenced ruling in Norat, on March 19, 2018.


                                               12
    6:19-cv-00489-BHH       Date Filed 06/01/20    Entry Number 52      Page 13 of 34




management and water services returned to the Fourth Circuit “after the district court

created an extensive factual record through a herculean discovery process and once

again concluded that the [s]ervicemembers’ suit implicate[d] a political question that

federal courts cannot adjudicate.” Burn Pit 2, 893 F.3d at 253. The Burn Pit 2 court

affirmed, concluding that “the military’s control over KBR was plenary and actual.” Id. at

261 (emphasis added). The court stated, “First, the military’s control was plenary as it not

only directed to KBR ‘what’ must be done but also prescribed ‘how’ KBR must accomplish

those tasks.” Id. (citing Al Shimari v. CACI Premier Tech., Inc., 758 F.3d 516, 534 (4th

Cir. 2014); Burn Pit, 744 F.3d at 338–39.) The court determined that the facts at issue

plainly showed KBR had little to no discretion in choosing how to manage waste and how

to provide potable water. Id. (“The military mandated the use of burn pits as a matter of

military judgment. KBR could not unilaterally choose to use landfills, recycling, or

incinerators instead. Additionally, the military exercised plenary control over where to

construct the burn pits, what could or could not be burned, when KBR could operate the

burn pits, how high the flames should be, and how large each burn should be.”)

       Next, the military’s control over KBR was actual. See [Al Shimari], 840 F.3d
       at 156–57. Unlike [Al Shimari], this was not a case involving merely on-
       paper military control that was plagued by a lack of actual command
       presence. Although, KBR did not officially fall within the military chain of
       command, the military exercised extensive control and oversight over
       KBR’s burn pit operations and water services. Operationally, the
       commanders and their staff officers interfaced with KBR contractors on a
       regular basis. The operational command determined the methods of waste
       management and water services that KBR was to use, dictated their
       requirements for support, and directed KBR to provide the necessary
       services through the contracting arm. The military also retained the ultimate
       responsibility for testing water quality. Furthermore, the military
       continuously and meticulously evaluated whether KBR was meeting the
       commanders’ intent. Accordingly, we conclude that the military’s control
       over KBR’s waste management and water services was actual and plenary.




                                            13
    6:19-cv-00489-BHH         Date Filed 06/01/20       Entry Number 52   Page 14 of 34




Id. at 261–62. After determining that the district court did not err by finding that the first

Taylor factor required dismissal, the Burn Pit 2 court stated that it need not discuss the

second Taylor factor and declined to do so. Id. at 264.

       B. Whether Fluor Was Under Direct Military Control

       The Court will proceed to an analysis of Taylor’s direct control factor as applied to

the factual context alleged in Plaintiff’s complaint.

       To determine whether the military’s control is plenary, “a court must inquire
       whether the military clearly chose how to carry out [the contractor's
       activities], rather than giving the contractor discretion to determine the
       manner in which the contractual duties would be performed.” [Al Shimari v.
       CACI Premier Tech., Inc., 758 F.3d 516, 534 (4th Cir. 2014)] (internal
       quotation marks omitted). The military’s control over the government
       contractor must rise “to the level of the military’s control over the convoy in
       Carmichael.”

Burn Pit 2, 893 F.3d at 260 (emphasis in original). In Carmichael, a military convoy was

on a fuel resupply mission when one of KBR’s trucks rolled over and threw Sergeant

Carmichael out of the truck, pinning him down and leaving him in a permanent vegetative

state. 572 F.3d at 1278. The Eleventh Circuit held that the military’s control over KBR’s

participation in the convoy was plenary because

       the military decided the particular date and time for the convoy’s departure;
       the speed at which the convoy was to travel; the decision to travel along a
       particular route . . .; how much fuel was to be transported; the number of
       trucks necessary for the task; the speed at which the vehicles would travel;
       the distance to be maintained between vehicles; and the security measures
       that were to be taken.

Id. at 1281. Under this standard, the Court finds that the military did not exercise plenary

control over Fluor’s alleged conduct in the instant case, and Taylor’s first factor counsels

against a finding of nonjusticiability.

       In their motion to dismiss, Defendants make the following arguments in support of




                                              14
    6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52       Page 15 of 34




their assertion that the military’s plenary control raises nonjusticiable political questions

in this case: (1) the military had plenary control over BAF force protection and security

under the Army’s Logistics Civil Augmentation Program IV Basic Contract with Fluor

(“LOGCAP IV” or “Basic Contract”) and Task Order (“TO”) 0005 (see ECF No 10 at 20–

30); (2) the military exercised actual, plenary control over Fluor’s alleged conduct (a) by

requiring and controlling Local National (“LN”) hiring for LOGCAP work pursuant to the

military’s Afghan First Program (“Afghan First”), part of its broader counterinsurgency

(“COIN”) strategy in the asymmetric Afghan theater, (b) by controlling Nayeb’s hiring and

retention pursuant to Afghan First and COIN, (c) by controlling the means, methods, and

details of LN Security screenings and BAF access for LNs, (d) by controlling physical

security inspections of personnel and vehicles at BAF entry control points (“ECPs”), and

(e) by controlling escort and supervision of LNs through its badge access policy (see id.

at 30–47); (3) the military’s plenary control over force protection is dispositive of “the very

force protection/security issues that Plaintiff challenges in the case sub judice” (see id. at

47–50). The Court notes that although Defendants cast their motion as a “factual”

challenge to the Court’s subject matter jurisdiction under Rule 12(b)(1) (see id. at 9), they

largely do not dispute Plaintiff’s jurisdictional allegations. (See generally id.) Indeed, the

only relevant factual allegation that Defendants clearly contest is that Fluor had

knowledge that Nayeb was a former member of the Taliban. (See id. at 15, 39, 43, 54.)

       Defendants begin by baldly asserting, “At its heart, Plaintiff’s suit challenges the

reasonableness of force protection and security at a United States military base,” and

proceed through the remainder of their briefing to show—quite convincingly—that “[t]he

United States Military—not Fluor—was responsible for force protection at BAF.” (Id. at 7.)




                                              15
    6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52       Page 16 of 34




Thus, if it was true that Plaintiff’s claims were premised on the alleged unreasonableness

of military force protection measures, then assuredly the Court would agree that such

claims were nonjusticiable because they implicate a category of decision-making that the

Constitution assigns to the Executive Branch and which the judiciary is ill equipped to

assess. See Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271, 1287 (11th

Cir. 2009) (“[O]nly the military could accurately assess the risks presented by the mission;

only the military was in a position to meaningfully balance those risks in light of its broader

strategies and objectives; and only the military possessed the competence to make the

many critical tactical decisions concerning the safest and most efficacious way to conduct

the convoy.”); see also Lebron v. Rumsfeld, 670 F.3d 540, 548 (4th Cir. 1992) (“[J]udicial

review of military decisions would stray from the traditional subjects of judicial

competence.”). With respect, however, Defendants’ assertion that Plaintiff’s complaint

challenges force protection measures at BAF depends upon a not-so-subtle re-writing of

the complaint. In fact, Defendants’ motion barely mentions the actual substance of

Plaintiff’s causes of action except as a jumping off point from which to assert that the

“true” nature of those claims is to challenge BAF force protection measures—“Though

Plaintiff artfully pleads his claims as negligence against an alleged employer, they in fact

assert inadequate ‘force protection’ to prevent a suicide bombing at a military base” (ECF

No. 10 at 23)—and as a reference from which to argue that Fluor’s proposed defenses

inexorably raise nonjusticiable political questions (see id. at 53–57).

       At the outset, the Court notes that Defendants’ reliance on Smith v. Halliburton Co.

to support the putative nonjusticiability of the instant claims is misplaced. Defendants

assert that Smith is “imminently [sic] instructive on these facts” and that the “underlying




                                              16
    6:19-cv-00489-BHH        Date Filed 06/01/20    Entry Number 52       Page 17 of 34




facts in Smith concerning responsibility for force protection at FOB Marez are

indistinguishable from those before the Court in this case.” (Id. at 51.) However, in that

case a suicide bomber, who was not employed by or otherwise connected to Halliburton,

detonated a bomb inside a dining hall (“DFAC”) where Halliburton provided food services

under contract with the U.S. Department of Defense, thereby killing numerous U.S.

servicemembers. Smith v. Halliburton Co., No. H-06-0462, 2006 WL 2521326, at *1, *3–

*4 (S.D. Tex. Aug. 30, 2006). The plaintiffs sued Halliburton alleging negligent security

claims. See id. at *1 (“Plaintiffs allege that defendants were negligent in (1) failing to

properly secure the DFAC, (2) failing to properly monitor the DFAC, (3) allowing a large

number of people to gather at the mess tent at the same time, (4) not providing a search

of the people who entered into the DFAC, (5) failing to have a secure perimeter around

the DFAC, (6) failing to warn people that came into the DFAC that defendants had

provided no security, and (7) failing to take reasonable precautions to make the DFAC

safe from attacks and explosions of the type that killed Smith.”) The district court

dismissed the plaintiffs’ complaint under the political question doctrine because the

evidence demonstrated that Halliburton “had no responsibility for force protection,” the

contract “provide[d] that the Service Theater Commander w[ould] provide force protection

to defendants and their employees,” and “as a practical matter the military, not

defendants, actually provided security at the DFAC.” Id. at *3–*4.

       Two distinguishing points render Smith of no consequence to the current analysis:

(1) the suicide bomber in Smith was not a Halliburton employee and Halliburton had no

contractual duties of supervision pertaining to the suicide bomber; (2) the plaintiffs’ claims

in Smith were all premised on a negligent security theory. Plaintiff’s claims in the instant




                                             17
    6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52       Page 18 of 34




case make no negligent security allegation. Rather, Plaintiff’s complaint is replete with

explicit references to its underlying negligent supervision and breach of contract theories.

For example, in direct refutation of an anticipated justiciability challenge, paragraph 244

of the complaint states:

       The Army did not “direct” Fluor to
       (a) So fail to supervise the bomber that he was able to construct the bomb
           vest while on the job for Fluor, at Fluor’s facility, using Fluor’s tools and
           materials;
       (b) So fail to supervise the bomber that he worked alone at Fluor’s facility
           and wandered about the Base unsupervised;
       (c) So fail to supervise the bomber that he used Fluor’s tools, including a
           multimeter for which he had no need except to build a bomb, to construct
           a bomb intended to kill American servicemen and women;
       (d) So fail to supervise the bomber that he was not escorted off the [B]ase
           when Fluor’s contractual obligations and duty to preserve Base security
           both required that he be escorted off the [B]ase;
       (e) Completely fail to ensure that Fluor’s escorts remained “in close
           proximity and remain in constant view” of the bomber, as required by
           Fluor’s contractual obligations and security duties;
       (f) So fail to supervise the bomber that he was able to attack the U.S. Army
           on November 12, 2016.

(ECF No. 1 ¶ 244 (emphasis added).) Defendants’ rely on a few cherry-picked uses of

the phrase “Base security” to characterize Plaintiff’s complaint as a veiled challenge to

force protection measures that were indeed under plenary military control. (See ECF No.

10 at 26 (“Plaintiff bases his claims on an erroneous assumption that Fluor had an

obligation to provide ‘Base security’ to prevent a suicide bombing.”).) But this reading of

the complaint takes Plaintiff’s use of that phrase out of context, misses the forest for the

trees, and completely ignores Plaintiff’s causes of action as pled.

       The U.S. Army conducted an investigation of Nayeb’s suicide bombing pursuant

to Army Regulation 15-6. (ECF No. 1 ¶ 33.) The factual findings and conclusions of the

Army Investigation were reported in a memorandum report dated December 31, 2016,




                                              18
    6:19-cv-00489-BHH       Date Filed 06/01/20    Entry Number 52      Page 19 of 34




issued by Major General Thomas James, Jr., U.S. Army (“AR 15-6 Report”), which

report—redacted to remove classified information—is attached to Plaintiff’s complaint as

Exhibit 1. (Id.; ECF No. 1-1.) The AR 15-6 Report makes, among myriad others, the

following relevant findings: (a) Nayeb was hired by Alliance Project Services, Inc. a

subcontractor of Fluor; (b) Nayeb’s work performance was supervised by Fluor while he

was employed at the BAF NTV Yard; (c) Fluor did not reasonably supervise Nayeb at the

work facility, nor reasonably supervise the transport of Nayeb or other employees

between the ECP and the work facility; (d) as the prime contractor for LOGCAP IV (Task

Order 0005), which encompassed services and base life support for the eastern and

northern portions of Afghanistan, Fluor was responsible for all of its employees,

subcontractors, and subcontractor employees’ actions pursuant to the Task Order 0005

Performance Work Statement (“PWS”); (e) interviews with employees of the NTV Yard

conducted by counterintelligence agents following the suicide blast illustrate that Fluor

employees were responsible for the supervision of LN employees; (f) Fluor’s lack of

reasonable supervision included but was not limited to: (i) lack of direct supervision over

the HAZMAT area, (ii) lack of supervising employee performance, and (iii) failure to

supervise use of tools by employees; (g) as the only HAZMAT employee on night shift,

Nayeb worked at the HAZMAT work center alone and with sporadic supervision; (h)

statements of Fluor employees obtained by counterintelligence agents, coupled with

statements provided by Fluor, reveal confusion among Fluor supervisors as to who was

responsible for Nayeb’s supervision and the HAZMAT work center; (i) this ambiguity on

supervisory responsibility demonstrates an unreasonable complacency by Fluor to

ensure LN employees were properly supervised at all times, as required by Fluor’s




                                            19
    6:19-cv-00489-BHH       Date Filed 06/01/20     Entry Number 52      Page 20 of 34




contractual and non-contractual, generally recognized supervisory obligations; (j) the lack

of reasonable supervision facilitated Nayeb’s ability to freely acquire most of the

components for the construction of the suicide vest and the freedom of movement to

complete its construction during his working hours; (k) despite Nayeb being caught

sleeping in the HAZMAT area in a sleeping bag and regular, unexplained absences from

his work area, no formal counseling or disciplinary action could be found for Nayeb; (l)

the failure to enforce a work-related standard of performance and unjustified retention of

Nayeb amounts to a lack of reasonable supervision by Fluor; (m) tool room logs from the

NTV Yard obtained by counterintelligence agents revealed that in the months immediately

prior to the suicide bombing Nayeb checked out multiple tools not associated with his duty

as the HAZMAT employee, including a multimeter—a tool used to measure voltage,

current, and resistance—which Nayeb checked out nine times for up to six hours at a

time; (n) interviews with Fluor employees, including an individual who ran the NTV Yard

tool room at night and asked Nayeb why he needed the multimeter, demonstrate that

there was general knowledge of who was properly able to check out tools associated with

job performance, but that the standard was poorly enforced; (o) Fluor was deficient in

properly executing and supervising its escort during the transportation of LN employees

who required escorts, including Nayeb, between the ECP and the NTV Yard, which lack

of reasonable supervision was evidenced by, but not limited to: (i) lack of accountability

over employees getting on the bus at the end of each shift, and (ii) lack of positive control

while escorting LN employees to and from the ECP; (p) the BAF Badging and Screening

Policy required that escorts remain in close proximity and remain in constant view of the

individuals they were escorting; (q) the mechanism Fluor used to ensure that LN




                                             20
     6:19-cv-00489-BHH          Date Filed 06/01/20      Entry Number 52         Page 21 of 34




employees were on the bus at the end of each shift consisted of a sign in/sign out sheet

filled out by the night shift LN Team Lead, who, in lieu of a physical or visual inspection

to ensure every LN employee was on the bus, would attest to the same by observing that

all LN employees had signed out on the sheet, at which point the bus would move to the

ECP without additional supervisory accountability; (r) Fluor supervisors relied on LNs to

ensure all LN employees were accounted for and actually on the bus at the end of each

shift; (s) on November 11, 2016, Nayeb informed an LN coworker that he would miss the

bus on November 12, 2016 because of a HAZMAT class requirement, despite having

taken the class on October 2, 2016 and not requiring the class for another year, and

evidence supports that Nayeb never got on the bus; (t) evidence demonstrates that

Fluor’s NTV Yard designated escorts often did not know who they were responsible for

escorting or their names, that if a night shift worker missed a ride to the ECP at the end

of shift a day shift escort would take them at a later time after the shift change, and that

Fluor changed out the designated escorts every week; (u) the preponderance of evidence

shows a lack of reasonable supervision by Fluor while escorting LNs to and from the NTV

Yard, and this systematic failing enabled Nayeb to go undetected from 0445 until 0538

hours on November 12, 2016, which coincides with the average walking time of 53

minutes from the NTV Yard to the blast site. (ECF No. 1-1 at 12–17.) 2 The Investigating

Officer supported these findings with meticulous citations to evidence gathered in the

course of the investigation and attached to the AR 15-6 Report as exhibits. (See id.)

       The Investigating Officer routinely cited to the Task Order 0005 Performance Work

Statement as one contractual source of Fluor’s duty to supervise Nayeb. The PWS states


2The Court’s lettering of the above-referenced findings from the AR 15-6 Report is its own and does not
match the lettered paragraphs delineated by the Investigating Officer.


                                                  21
    6:19-cv-00489-BHH          Date Filed 06/01/20       Entry Number 52        Page 22 of 34




in relevant part:

       01.07. Personnel. The Contractor [Fluor] shall provide the necessary
       personnel with appropriate skills, certificates and licensing required to
       perform services identified in this TO and the Basic Contract.
             a. The Contractor is responsible for ensuring all personnel
             supporting this TO comply with the standards of conduct, and all
             terms/conditions set forth in this PWS and the Basic Contract. The
             Contractor shall provide the necessary supervision for personnel
             required to perform this contract.
             b. The Contractor shall hire HN 3 personnel and Subcontractors to
             the maximum extent possible in performance of this contract when
             such recruitment practices meet legal requirements. The Contractor
             is responsible for oversight of such personnel or Subcontractors to
             ensure compliance with all terms of the Basic Contract and this PWS.

       ····

       03.03. Contractor Furnished Items and Services.
              a. The Contractor shall provide all necessary personnel, supervision,
              management,         equipment,        materials,    communications,
              transportation, facilities, supplies, and cost estimates required in
              support of this TO . . . .

       ····

       05.00. Base Life Support (BLS). The Contractor shall plan for and provide
       all personnel, equipment, maintenance, tools, materials, transportation,
       supervision and other items and services necessary to accomplish the
       requirements of the TO. . . .

(Task Order 0005 PWS, ECF No. 10-3 at 5, 10 (emphasis added).)

       Based on the AR 15-6 Report and Fluor’s contractual obligations documented

therein, Plaintiff has alleged six causes of action. In Count 1, Plaintiff avers that Fluor’s

negligent supervision of Nayeb allowed him to construct and detonate the vest bomb even

though Flour knew or had reason to know it had the ability to control Nayeb, knew or had

reason to know of the necessity of and opportunity to control Nayeb given his former



3 “HN personnel” stands for “Host Nation personnel,” which term is synonymous with “LN,” the term used
to designate Afghanis hired by military contractors pursuant to Afghan First and COIN.


                                                 22
    6:19-cv-00489-BHH        Date Filed 06/01/20      Entry Number 52       Page 23 of 34




association with the Taliban, and understood the importance and necessity of controlling

Nayeb as part of its work in Afghanistan under LOGCAP IV. (ECF No. 1 ¶¶ 270–81.) In

Count 2, Plaintiff alleges that Fluor negligently entrusted Nayeb with a multimeter—a tool

that created an unreasonable risk of harm—even though Fluor knew Nayeb did not

require any tools to perform his job at the HAZMAT work center, knew that hiring a former

member of the Taliban carried a greater risk of harm precisely because of the increased

risk that Nayeb would re-radicalize and attack the military, and knew Fluor’s government

projects had “strict compliance regulations” that required even greater supervision and

oversight than its other engineering and construction work. (Id. ¶¶ 282–93.) In Count 3,

Plaintiff alleges that Fluor negligently retained Nayeb, knowing he was a former member

of the Taliban, even though Fluor knew Nayeb slept on the job, knew he read the Quran

on the job, knew he frequently wandered away from his designated job site without any

supervision by Fluor, knew he checked out tools he did not need—including the

multimeter—from the Fluor tool room, and knew he was not present to be escorted off the

Base on the morning of November 12, 2016. (Id. ¶¶ 294–303.) In Count 4, Plaintiff alleges

that Fluor assumed a nondelegable duty to supervise Nayeb regardless of whether he or

other LOGCAP personnel were direct employees of Fluor or of a Fluor subcontractor, and

contractually obligated itself to ensure that all personnel supporting LOGCAP IV complied

with the standards of conduct, terms, and conditions set forth in the LOGCAP IV

Statements of Work, Performance Work Statements, Task Orders, and Letters of

Technical Direction, as well as the Bagram Airfield Base Policies (collectively “LOGCAP

Materials”), thereby rendering Fluor vicariously liable for Plaintiff’s injuries even if Fluor’s

subcontractors’ direct employees were immediately responsible for the failures of




                                              23
    6:19-cv-00489-BHH        Date Filed 06/01/20    Entry Number 52       Page 24 of 34




supervision, entrustment, and retention already alleged. (Id. ¶¶ 304–10.) In Count 5,

Plaintiff alleges that Fluor supervised the NTV Yard and all its subcontractors’ employees

on the Base, that Fluor failed in its duty to prevent its employees or its subcontractors’

employees from doing their jobs in an unreasonably dangerous way, and that after having

the opportunity to prevent a widespread and dangerous lack of supervision, entrustment,

escort, and retention by exercising the power of control as obligated to do by the LOGCAP

Materials, Fluor nonetheless negligently controlled its employees or subcontractors’

employees thereby proximately causing Plaintiff’s injuries. (Id. ¶¶ 311–19.) In Count 6,

Plaintiff alleges that Fluor had a duty under contracts it entered with the U.S.

Government—to wit, the LOGCAP Materials—to supervise Fluor employees and Fluor

subcontractors’ employees in order to ensure all Fluor personnel complied with the

standards of conduct, terms, and conditions of the contracts, that U.S. soldiers—including

Plaintiff—were intended to directly benefit and were the intended third party beneficiaries

of these contracts, and that Fluor breached these contracts proximately causing Plaintiff’s

injuries. (Id. ¶¶ 320–30.)

       The Court finds that, contrary to Defendants’ assertions, Plaintiff’s complaint

simply does not allege that Fluor caused Plaintiff’s injury by the breach of any supposed

obligation to provide security or force protection at BAF or by Fluor’s conduct in hiring

Nayeb in the first instance. Rather, the ultimate question raised by the complaint and its

factual underpinnings is whether Fluor was negligent in its legal and contractual duties to

supervise and exercise control over Nayeb once he had already been hired. Thus, the

“direct control” analysis in this case is similar to the context presented in Norat, where the

undersigned found a lack of direct military control when the terms of Fluor’s own contracts




                                             24
    6:19-cv-00489-BHH        Date Filed 06/01/20      Entry Number 52       Page 25 of 34




made Fluor responsible for the alleged conduct forming the basis of the liability theories

invoked by the complaint. See Norat, 2018 WL 1382666, at *7 (“[S]imilar to the contract

at issue in Taylor, the Task Orders in the instant case made Fluor responsible for

establishing and maintaining the safety of appurtenant worksites . . . .”); see also Taylor,

658 F.3d at 406 (holding the direct control factor did not implicate the political question

doctrine because the explicit terms of the LOGCAP Statement of Work made KBR

responsible for the physical safety of workers and servicemembers that might come into

contact with the hazards presented by its electrical work). The AR 15-6 Report and

relevant Task Order 0005 PWS clearly demonstrate that Fluor, not the military, was

responsible for and maintained direct control over the supervision of its job site and its

employees, including Nayeb.

       In Norat, this Court held that although the Army’s Contracting Officer

Representative provided general oversight of Fluor’s specific job site, such general

oversight did not establish the level of military control that implicates the political question

doctrine. See Norat, 2018 WL 1382666, at *9. Here, there is no evidence to suggest even

“general” military oversight as to Fluor’s operation of the NTV Yard, supervision of NTV

Yard personnel, entrustment of NTV Yard tools and materials to employees, or escort of

LN employees to and from the NTV Yard. Thus, the military’s “control” over Fluor’s alleged

actions and omissions in the instant case cannot be deemed plenary because it does not

even begin to approach the level of the military’s control over the convoy in Carmichael.

See Burn Pit 2, 893 F.3d at 260.

       Neither can the military be deemed to have exercised actual control over Fluor’s

alleged conduct under the facts as pled. See Al Shimari, 840 F.3d 147, 157 (4th Cir. 2016)




                                              25
     6:19-cv-00489-BHH           Date Filed 06/01/20         Entry Number 52          Page 26 of 34




(“The first Taylor factor is not satisfied by merely examining the directives issued by the

military . . . . but also [by reviewing] what actually occurred in practice . . . .”). Indeed, it is

doubtful the military exercised even formal control over the specific actions and omissions

that form the basis of Plaintiff’s claims. Unlike Al Shimari, where the contractor employees

conducted interrogation sessions at the Abu Ghraib prison pursuant to military directives

and interrogation plans approved by the military command in advance, see id. at 156–57,

there were no formal directives issued to Fluor about how to operate the NTV Yard, how

to supervise Fluor’s personnel there, how to control the entrustment of tools, or how to

escort personnel to and from the NTV Yard. 4

        As to Defendants’ repeated assertions that the military alone strategically placed

Nayeb at BAF despite his Taliban ties, screened and granted Nayeb access to BAF, and

conducted physical searches of LNs entering BAF (see ECF No. 10 at 13–17), these

points merely serve to highlight the fact that Plaintiff’s allegations relate to Fluor’s conduct

after Nayeb was admitted to BAF on any particular day (e.g., failing to designate any of

three available Fluor supervisors to actually supervise Nayeb; checking out unnecessary

and suspicious tools from Fluor’s tool room to Nayeb though his work at the NTV Yard

required no tools and though he offered no legitimate justification; allowing Nayeb to


4 The Bagram Airfield Badge, Screening, and Access Policy (Dec. 5, 2015), attached as Exhibit 4 to the AR
15-6 Report (ECF No. 10-4), perhaps comes closest to a source of formal control by the military over Fluor’s
escort responsibilities. The relevant portion of the “Escort Procedures” provision within that policy states:
“Escorts are responsible for the conduct and safety of the personnel they are escorting. Escorts must
remain in close proximity and remain in constant view of the individuals they are escorting. Escorts will
continuously monitor all escorted personnel and direct them during any Base security operations.” (Id. at
17.) The mere existence of such a policy and generalized instructions regarding the standards expected of
escort procedures do not exemplify actual control over Fluor’s escort operations. Moreover, the policy puts
the specific onus on Fluor to ensure its employees’ adherence to the policy terms: “Contractor
Compliance. The Contractor will ensure all employees adhere to all rules and regulations, security and
badging regulations, and updates immediately upon arrival and through their departure from Bagram
Airfield. Ignorance of polices is not an excuse for contracted employee transgressions. A contractor’s status
will be reviewed by [Bagram Support Group] Commander and [Force Protection Screening Cell] in the event
that contracted employee misconduct is determined to be a systemic problem.” (Id. at 21.)


                                                    26
    6:19-cv-00489-BHH         Date Filed 06/01/20    Entry Number 52    Page 27 of 34




acquire most of the components and projectiles necessary for the construction of the

suicide vest from his worksite and granting him the freedom of movement to complete its

construction while at the Base; failing to ensure that Fluor employees complied with escort

policies that were universally applicable at BAF, etc.) and after his work performance

warranted disciplinary action or termination (e.g., failing to implement discipline and

retaining Nayeb, even promoting him to a higher pay grade, after he was caught sleeping

at his worksite during working hours and with the knowledge that he was often inexplicably

absent from his worksite without permission). This is another distinction between the

instant case and Carmichael, where that accident that formed the basis of Sergeant

Carmichael’s claims was nonjusticiable because it occured while the government

contractors were literally operating under the direct and contemporaneous command of

U.S. Military leaders. See Carmichael, 572 F.3d at 1277–78 (describing KBR’s

participation in the military convoy itself).

       Further, when examining a situation in which the global factual context involves

both justiciable and nonjusticiable issues, Al Shamiri counsels toward employing a

“discriminating analysis” to examine the evidence regarding the “specific conduct” that

forms the basis of the plaintiff’s claims. 840 F.3d at 160. As explained above, supra at

22–27, none of the specific conduct that forms the basis of Plaintiff’s causes of action

implicates the type or degree of military control that would invoke nonjusticiability under

the political question doctrine, and a discriminating analysis easily identifies Defendants’

motion as an effort to rewrite the complaint in order to pose nonjusticiable questions that

would require dismissal.

       Finally, Fluor’s contention that it did not know of and could not have known of




                                                27
    6:19-cv-00489-BHH         Date Filed 06/01/20     Entry Number 52       Page 28 of 34




Nayeb’s previous Taliban affiliation because the military alone vetted and approved

Nayeb for LOGCAP IV employment and never shared that information with Fluor (see

ECF No. 10 at 15, 39, 43, 54, 56), even if true, is irrelevant to the justiciability vel non of

Plaintiff’s claims. Whether Fluor could have known of Nayeb’s history might affect the

outcome of some of Plaintiff’s claims on the merits, but it has nothing to do with the level

of military control over Fluor’s alleged conduct or with the reasonableness of any military

decision, and therefore does not impact the justiciability analysis.

       In summary, the evidence of record does not establish the type and degree of

control that implicates nonjusticiability under Taylor’s first factor. The military’s control, if

any, over the specific conduct that is alleged to constitute negligent supervision and

breach of contract by Fluor, amounts to no more than formal control by any standard.

Fluor operated with wide latitude and considerable discretion in the ways it supervised

NTV Yard employees, entrusted NTV Yard employees with tools, evaluated LN employee

performance and chose to retain Nayeb, implemented the LN escort process to and from

the NTV Yard, and exercised control over LN employees during said escort process.

Accordingly, Defendants’ motion to dismiss on this basis is denied.

       C. Whether Plaintiff’s Claims and Fluor’s Defenses Would Require the Court
          to Question the Propriety of Sensitive Military Judgments

       Defendants assert that adjudication of Plaintiff’s claims would require the Court to

improperly evaluate sensitive military judgments because “national defense interests

were closely intertwined with the Military’s decisions regarding Fluor’s conduct.” (ECF No.

10 at 50 (citing Burn Pit 2, 893 F.3d at 259–60)); see Taylor, 658 F.3d at 411 (establishing

second prong of political question analysis pertaining to military contractors’ civil liability

as “whether national defense interests were closely intertwined with the military’s



                                               28
    6:19-cv-00489-BHH        Date Filed 06/01/20      Entry Number 52       Page 29 of 34




decisions governing [the contractor’s] conduct”). In analyzing the “national defense

interests” prong, a reviewing court must consider “whether the [plaintiff’s] claims or [the

contractor’s] defenses require [the court] to question the military’s judgments.” Burn Pit,

744 F.3d at 339. Any call to question the propriety of judgments traditionally entrusted to

the military raises a nonjusticiable political question because courts lack manageable

standards to review the reasonableness of such matters. See Taylor, 658 F.3d at 408–

09, 411–12; Carmichael, 572 F.3d at 1291; Baker, 369 U.S. at 217.

       Defendants’ arguments that Plaintiff’s claims question military judgments rely on

the same rewriting of the complaint as their arguments regarding the direct control factor

described above. Again, Defendants baldly assert:

       Plaintiff’s claim alleges inadequate force protection and security at a United
       States military base, in an active conflict zone. It is difficult to conceive of a
       situation in which there could be more “national defense interest”
       intertwinement than in the context of a tort claim asserting security
       deficiencies at a military base, particularly in an active conflict zone. The
       extensive evidence that establishes myriad Military and national security
       judgments and decisions in direct furtherance of BAF security and U.S.
       Government [n]ational security interests prove that this is true.

(ECF No. 10 at 44 (internal citations omitted).) Again, Defendants cite Smith v. Halliburton

as illustrative of why Plaintiff’s claims raise nonjusticiable political questions (see id. at

45–47), and again that case is inapposite to the substance of Plaintiff’s claims as actually

pled. Despite Fluor’s repetitive insistence to the contrary, Plaintiff does not “allege[]

inadequate force protection and security” claims. Defendants make no arguments

regarding national defense interests related to Plaintiff’s actual claims. The Court declines

to reconfigure Defendants’ arguments to address the real complaint and declines to

rehash its prior explanation as to why the specific acts and omissions alleged therein were

independent of the military decisions Fluor seeks to invoke as a nonjusticiability shield



                                              29
    6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52       Page 30 of 34




(e.g., general force protection measures at the Base; Afghan First/COIN LN hiring policy;

generally applicable security screening/badging policies and protocols, as well as the

specific decision to grant access to BAF to someone with Nayeb’s past; operational

security measures at ECPs, etc.). Suffice it to say, Fluor’s alleged conduct was not

“governed” by military decisions, see Taylor, 658 F.3d at 411, and Defendants have not

shown that Plaintiff’s complaint implicates nonjusticiable questions under Taylor’s second

factor because the adjudication of Plaintiff’s claims will not require the Court to evaluate

sensitive military judgments for which it has no sound rubric of decision.

       Finally, Defendants assert that their causation defenses will require the Court to

assess the reasonableness of military decisions, thereby rendering Plaintiff’s claims

nonjusticiable because they are intertwined with sensitive military judgments. (See id. at

53–57.) Defendants argue that Nayeb would have had no opportunity to act in any

capacity with the LOGCAP IV Project, harmful or otherwise, but for the military granting

him clearance pursuant to Afghan First/COIN policy and the military’s own

counterintelligence screening process. (ECF No. 10 at 54.) Defendants further contend

that “the most critical element of a suicide-bombing incident is the explosive device, as

without any explosive device there can be no bombing,” and that “[t]he military controlled

the who, the what, the when, the where, and the how with respect to physical searches

at ECPs, and yet it still somehow failed to prevent the critical aspect of this entire incident

through measures that it alone controlled and directed.” (Id. at 55 (emphasis in original).)

Defendants argue,

       On these facts, there is ample evidence with which Fluor can and will assert
       that the military’s negligence was the sole proximate cause of the alleged
       incident and injury claimed by the Plaintiff. . . . There is also ample evidence
       with which Fluor can and will assert that the military’s negligence was a



                                              30
    6:19-cv-00489-BHH         Date Filed 06/01/20     Entry Number 52       Page 31 of 34




       superseding cause; new and independent cause; and/or intervening cause
       of Plaintiff’s incident and injury.

(Id. at 57 (internal citations omitted).)

       Plaintiff argues in response that Fluor’s causation arguments are irrelevant

because they have nothing to do with the specific acts and omissions that form the basis

of Plaintiff’s claims, and “Plaintiff has not sued the Army or Fluor because Nayeb was

initially given access to work on the Base or because Nayeb successfully smuggled

explosives on to the Base.” (ECF No. 20 at 22.) Plaintiff contends that Fluor cannot

manufacture a political question by deflecting all proximate cause onto the Army, and that

Fluor’s “but for” arguments do not require the Court to examine the reasonableness of

anything. (Id.)

       The things for which Fluor blames the Army were either the sole cause of
       Plaintiff’s injuries, as Fluor contends, or not. . . . Fluor can argue its “empty
       chair” defense . . . and try to convince a jury that Plaintiff has failed to prove
       causation against Fluor, but Fluor cannot hang proximate, legal cause on
       the Army in South Carolina as a matter of law.

(Id. at 22–23 (emphasis in original, internal citations omitted).)

       The Court finds that Fluor’s defenses do not implicate a political question for two

reasons: (1) the United States is immune from suit and as a matter of South Carolina law

cannot be found to be the proximate cause of Plaintiff’s injuries, so no evaluation of

military decisions by the Court is required; (2) even if the United States were not immune,

as a matter of South Carolina law fault cannot be apportioned to the United States as a

nonparty, so no evaluation of the reasonableness of military decisions is required. (See

ECF No. 20 at 17.) Under South Carolina law:

       If . . . a defendant asserts a defense that assigns fault for the plaintiff’s
       injuries to [an immune nonparty], the defendant shall, under the well-
       established “empty chair” defense, have the right to present such evidence



                                              31
    6:19-cv-00489-BHH        Date Filed 06/01/20     Entry Number 52       Page 32 of 34




       and require the fact-finder to consider whether the [immune nonparty’s]
       actions were the cause of the plaintiff’s injuries. Of course, the [immune
       nonparty] cannot be found to be the proximate, or legal, cause of the
       plaintiff’s injuries because the [nonparty] is immune from tort liability . . . .

Machin v. Carus Corp., 799 S.E.2d 468, 476 (S.C. 2017) (emphasis added) (stating,

where an employee sought recovery from parties other than his employer for an injury

sustained on the job, that the defendants could assert a defense assigning fault to the

nonparty employer, but the employer could not be found to be the legal cause of plaintiff’s

injuries because the employer was immune from tort liability under the South Carolina

Workers’ Compensation Act). It is undisputed that the United States possesses immunity

in this case. Thus, under South Carolina law, Fluor can assert its empty chair defense in

the attempt to show that Plaintiff has not proven Fluor caused his injuries, but the U.S.

Army cannot be found to be the proximate legal cause because it retains immunity in this

matter. The factfinder, after the presentation of Fluor’s causation defenses, could find that

the actions and decisions for which Fluor blames the Army—and not Fluor’s alleged

conduct—caused Plaintiff’s injuries, but this factual determination would not require the

factfinder to evaluate the reasonableness of the Army’s decisions.

       In Burn Pit, the Fourth Circuit held that a military contractor’s causation defense

“does not require evaluation of the military’s decision making unless (1) the military

caused the [plaintiff’s] injuries, at least in part, and (2) the [plaintiff] invoke[s] a

proportional liability system that allocates liability based on fault.” 744 F.3d 340–41. The

Burn Pit court relied on the Third Circuit’s reasoning in Harris, where the court stated:

       [T]he submission of evidence related to strategic military decisions that are
       necessary background facts for resolving a case involving a defense
       contractor is not sufficient to conclude that a case involves an issue textually
       committed to the executive. Instead, the case must require evaluation of
       those decisions such that the fact finder is asked to reexamine their wisdom.



                                              32
    6:19-cv-00489-BHH       Date Filed 06/01/20    Entry Number 52      Page 33 of 34




       . . . . KBR’s defense that the military was the sole cause of Staff Sergeant
       Maseth’s death does not require such an evaluation because the disputes
       are entirely factual: KBR did or did not install or maintain the pump, did or
       did not have authority under the contract to fix the showers, and did or did
       not receive a work order that would have required it to fix the pump. The
       District Court thus erred when it concluded that resolving this defense would
       require determining whether the military was negligent.

       The other variation of KBR’s proximate-cause defense—that the military
       was a proximate cause of Staff Sergeant Maseth’s death—is another
       matter. It may require evaluation of strategic military decisions, and those
       questions turn on state law. If a jurisdiction uses a proportional-liability
       system which assigns liability by the degree of fault, then a proximate-cause
       defense introduces a nonjusticiable issue. In such a system, there is simply
       no way to determine damages without evaluating military decisions. The
       fact finder cannot decide the respective degrees of fault as between a
       military contractor like KBR and the military without evaluating the decisions
       made by each—particularly, the military’s decisions to house troops in
       unsafe barracks that would not be repaired.

Harris, 724 F.3d at 473–74 (emphasis in original, internal citations omitted). Therefore,

Plaintiff argues and the Court agrees, under the reasoning applied in Burn Pit, even where

the military caused part of a plaintiff’s injury, “If the military cannot be apportioned a

percentage of fault in the case . . . resolving a factual causation question does not create

a political question or require the evaluation of the reasonableness of any military

decision.” (ECF No. 20 at 23 (citing Burn Pit, 744 F.3d at 340–41).) South Carolina law

dictates that fault cannot be apportioned to a nonparty. See S.C. Code § 15-38-15;

Machin, 799 S.E.2d at 477–78 (holding the plain language and legislative intent of § 15-

38-15(C) allows allocation of fault only among the parties to a lawsuit—not against

nonparties—and that an immune nonparty cannot be deemed a “potential tortfeasor”

under § 15-38-15(D)). Accordingly, fault cannot be apportioned to the military in this case,

Plaintiff can obtain all of his relief—if any—from Fluor, and Fluor’s defenses alleging the

military caused Plaintiff’s injuries do not implicate the political question doctrine or




                                            33
    6:19-cv-00489-BHH        Date Filed 06/01/20      Entry Number 52       Page 34 of 34




justiciability. See Burn Pit, 744 F.3d at 340 (stating “under a pure joint-and-several liability

system, the plaintiffs could obtain all of their relief from the military contractor, preventing

the need to evaluate the military’s decisions”).

                                       CONCLUSION

       For the reasons set forth above, Defendants’ Rule 12(b)(1) motion to dismiss for

lack of subject matter jurisdiction under the political question doctrine (ECF No. 10) is

DENIED. The Court retains subject matter jurisdiction over Plaintiff’s claims and the stay

of discovery imposed by the Court’s May 22, 2019 Order (ECF No. 36) is hereby LIFTED.

       IT IS SO ORDERED.

                                            /s/ Bruce Howe Hendricks
                                            United States District Judge

June 1, 2020
Greenville, South Carolina




                                              34
